Bison Instruments Inc. 7725 Vasserman Trail Chanhassen, MN 55317 androcan@androcan.ca November 28, 2011 Tia L. Jenkins, Senior Assistant Chief Accountant Division of Corporation Finance Office of Beverages, Apparel, and Mining U.S. Securities & Exchange Commission treet, NE Washington, D.C. 20549 U.S.A. Attention: Tia L. Jenkins Re: Bison Instruments Inc. Form 8-K, filed on November 17, 2011, amended on November 25, 2011. File No.: 000-27297 In connection to our response to your comments in your letter dated November 22, 2011, the company acknowledges that: -The company is responsible for the adequacy and accuracy of the disclosure in filing; -Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing ; and -The company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Yours truly, Bison Instruments Inc. /s/ Barrie D. Rose Title:Chief Executive Officer, And Director
